DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The optical sensor as claimed, specifically in combination with an initial configuration circuit comprising: a counter and a comparator configured to determine a region in which a counter value is largest among the first to nth regions; and generate a phase configuration signal for setting an initial phase value into the first DLL circuit based on a center position in the region determined by the comparator; and outputting a signal cyclically achieving a High voltage in the region in which the counter value is largest to a pulse width increasing circuit, the pulse width increasing circuit then outputting a signal, obtained by adding the prescribed width to the phase configuration signal, to the first DLL circuit to perform a converging operation, is not taught or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2015/0041625 ("Dutton") discloses an optical sensor comprising, a light emitting device, first and second light receiving units, and a delay line TDC is inputted into a timing control unit, see Fig. 20.  It does not disclose the initial configuration circuit, or equivalent circuit, nor a pulse width increasing circuit, or equivalent circuit. 
U.S. Patent Publication No. 2016/0291316 ("Mellot") discloses a circuit configured to generate a voltage signal for generating an optical pulse, the voltage signal being generated based on a phase control signal that is used for driving the light source.  It does not disclose the initial configuration circuit, or equivalent circuit, nor a pulse width increasing circuit, or equivalent circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878